IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00050-CV

BOBBY BROWN,
                                                            Appellant
v.

CODY GINSEL, ET AL,
                                                            Appellee



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 26149


                          MEMORANDUM OPINION


      Appellant Bobby Brown’s notice of appeal was filed in the trial court on

February 13, 2013, stating that he appeals from a final judgment entered on September

10, 2012. Brown acknowledges in his notice of appeal that it is untimely and explains

that it is untimely because he filed a motion to alter the judgment but that the district

court ignored it. But when a party files a motion to modify the judgment, which

extends the time in which to file the notice of appeal, the notice of appeal must still be

filed within 90 days after the judgment is signed. TEX. R. APP. P. 26.1(a)(2). Brown’s
notice of appeal was not filed within 90 days after the judgment was signed, nor was it

filed within the 15-day window for filing a motion for extension of time such that we

would imply a motion for extension of time. In re B.G., 104 S.W.3d 565, 567 (Tex.

App.—Waco 2002, order).

        By letter dated February 27, 2013, the Clerk of this Court notified Brown that this

appeal was subject to dismissal for want of jurisdiction. The Clerk also warned Brown

that the Court may dismiss the appeal unless, within twenty-one days of the date of the

letter, a response was filed showing grounds for continuing the appeal. TEX. R. APP. P.

44.3. On March 20, 2013, we received as a response from Brown a motion to proceed on

appeal, but it shows no grounds for continuing the appeal. Accordingly, his appeal is

dismissed. See TEX. R. APP. P. 42.3(a).

        All pending motions are dismissed as moot.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b),

51.941(a), 51.208 (West 2013). Under these circumstances, we suspend the rule and

order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The

write-off of the fees from the accounts receivable of the Court in no way eliminates or

reduces the fees owed.




Brown v. Ginsel                                                                      Page 2
                                             REX D. DAVIS
                                             Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 11, 2013
[CV06]




Brown v. Ginsel                                             Page 3